COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  IN THE MATTER OF A.A.R.,                      §
                                                                No. 08-15-00051-CV
              Appellant.                        §
                                                                  Appeal from the
                                                §
                                                                 65th District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                  (TC# 1400329)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 28TH DAY OF APRIL, 2017.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating